 



Exhibit 10.6
Celanese Corporation
Deferred Compensation Plan
Master Plan Document
Adopted December 7, 2007
Effective with respect to amounts
deferred on or after January 1, 2008





--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document
TABLE OF CONTENTS

              Page  
ARTICLE 1 Definitions
    1  
 
       
ARTICLE 2 Selection, Enrollment, Eligibility
    7  
 
       
2.1 Selection by Committee
    7  
2.2 Enrollment and Eligibility Requirements; Commencement of Participation
    7  
 
       
ARTICLE 3 Deferral Commitments/Restricted Stock Unit Amounts/Company
Contribution
    8  
Amounts/Company Restoration Matching Amounts/Vesting/Crediting/Taxes
       
 
       
3.1 Maximum Deferral
    8  
3.2 Timing of Deferral Elections; Effect of Election Form
    9  
3.3 Withholding and Crediting of Annual Deferral Amounts
    10  
3.4 Restricted Stock Unit Amounts
    10  
3.5 Company Contribution Amount
    11  
3.6 Company Restoration Matching Amount
    11  
3.7 Vesting
    12  
3.8 Crediting/Debiting of Account Balances
    13  
3.9 FICA and Other Taxes
    15  
 
       
ARTICLE 4 Scheduled Distributions
    16  
 
       
4.1 Scheduled Distributions
    16  
4.2 Postponing Scheduled Distributions
    16  
4.3 Other Benefits Take Precedence Over Scheduled Distributions
    17  
4.4 Unforeseeable Emergencies
    17  
 
       
ARTICLE 5 Change In Control Benefit
    17  
 
       
5.1 Change in Control Benefit
    17  
5.2 Payment of Change in Control Benefit
    18  
 
       
ARTICLE 6 Retirement Benefit
    18  
 
       
6.1 Retirement Benefit
    18  
6.2 Payment of Retirement Benefit
    18  
 
       
ARTICLE 7 Termination Benefit
    19  
 
       
7.1 Termination Benefit
    19  
7.2 Payment of Termination Benefit
    19  
 
       
ARTICLE 8 Disability Benefit
    19  

-i-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

         
8.1 Disability Benefit
    19  
8.2 Payment of Disability Benefit
    20  
 
       
ARTICLE 9 Death Benefit
    20  
 
       
9.1 Death Benefit
    20  
9.2 Payment of Death Benefit
    20  
 
       
ARTICLE 10 Beneficiary Designation
    20  
 
       
10.1 Beneficiary
    20  
10.2 Beneficiary Designation; Change; Spousal Consent
    20  
10.3 Acknowledgement
    20  
10.4 No Beneficiary Designation
    20  
10.5 Doubt as to Beneficiary
    21  
10.6 Discharge of Obligations
    21  
 
       
ARTICLE 11 Leave of Absence
    21  
 
       
11.1 Paid Leave of Absence
    21  
11.2 Unpaid Leave of Absence
    21  
 
       
ARTICLE 12 Termination of Plan, Amendment or Modification
    21  
 
       
12.1 Termination of Plan
    21  
12.2 Amendment
    22  
12.3 Plan Agreement
    22  
12.4 Effect of Payment
    22  
 
       
ARTICLE 13 Administration
    22  
 
       
13.1 Committee Duties
    22  
13.2 Administration Upon Change In Control
    22  
13.3 Agents
    23  
13.4 Binding Effect of Decisions
    23  
13.5 Indemnity of Committee
    23  
13.6 Employer Information
    23  
 
       
ARTICLE 14 Other Benefits and Agreements
    23  
 
       
14.1 Coordination with Other Benefits
    23  
 
       
ARTICLE 15 Claims Procedures
    23  
 
       
15.1 Presentation of Claim
    23  
15.2 Notification of Decision
    24  
15.3 Review of a Denied Claim
    24  

-ii-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

         
15.4 Decision on Review
    24  
15.5 Legal Action
    25  
 
       
ARTICLE 16 Trust
    25  
 
       
16.1 Establishment of the Trust
    25  
16.2 Interrelationship of the Plan and the Trust
    25  
16.3 Distributions From the Trust
    25  
 
       
ARTICLE 17 Miscellaneous
    25  
 
       
17.1 Status of Plan
    25  
17.2 Unsecured General Creditor
    26  
17.3 Employer’s Liability
    26  
17.4 Nonassignability
    26  
17.5 Not a Contract of Employment
    26  
17.6 Furnishing Information
    26  
17.7 Terms
    26  
17.8 Captions
    26  
17.9 Governing Law
    27  
17.10 Notice
    27  
17.11 Successors
    27  
17.12 Spouse’s Interest
    27  
17.13 Validity
    27  
17.14 Incompetent
    27  
17.15 Domestic Relations Orders
    27  
17.16 Distribution in the Event of Income Inclusion Under Code Section 409A
    28  
17.17 Deduction Limitation on Benefit Payments
    28  

-iii-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document
Purpose
     The purpose of this Plan is to provide specified benefits to Directors and
a select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Celanese Corporation, a Delaware corporation, and its subsidiaries, if any, that
sponsor this Plan. This Plan shall be unfunded for tax purposes and for purposes
of Title I of ERISA.
     This Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention.
ARTICLE 1
Definitions
     For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “2004 Equity Plan” shall mean the Celanese Corporation 2004 Stock
Incentive Plan or any successor plan.   1.2   “Account Balance” shall mean, with
respect to a Participant, an entry on the records of the Company equal to the
sum of the Participant’s Annual Accounts. The Account Balance shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.       If a Participant is
both an Employee and a Director and participates in the Plan in each capacity,
then separate Account Balances (and separate Annual Accounts, if applicable)
shall be established for such Participant as a device for the measurement and
determination of the (a) amounts deferred under the Plan that are attributable
to the Participant’s status as an Employee, and (b) amounts deferred under the
Plan that are attributable to the Participant’s status as a Director.   1.3  
“Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Company equal to (a) the sum of the Participant’s Annual Deferral
Amount, Company Contribution Amount, Company Restoration Matching Amount and
Restricted Stock Unit Amount for any one Plan Year, plus (b) amounts credited or
debited to such amounts pursuant to this Plan, less (c) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Annual Account for such Plan Year. The Annual Account shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.   1.4   “Annual Deferral
Amount” shall mean that portion of a Participant’s Base Salary, Bonus, and
Director Fees and that a Participant defers in accordance with Article 3 for any
one Plan Year, without regard to whether such amounts are withheld and credited
during such Plan Year.

-1-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

1.5   “Annual Installment Method” shall mean the method used to determine the
amount of each payment due to a Participant who has elected to receive a benefit
over a period of years in accordance with the applicable provisions of the Plan.
The amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant. The amount of the first annual
payment shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, and the amount of each subsequent
annual payment shall be calculated on or around each anniversary of such Benefit
Distribution Date. For purposes of this Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a single
payment.   1.6   “Base Salary” shall mean the annual cash compensation relating
to services performed during any calendar year, excluding distributions from
nonqualified deferred compensation plans, bonuses, commissions, overtime, fringe
benefits, stock options, relocation expenses, incentive payments, non-monetary
awards, director fees and other fees, and automobile and other allowances paid
to a Participant for employment services rendered (whether or not such
allowances are included in the Employee’s gross income). Base Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or nonqualified plans of any
Employer and shall be calculated to include amounts not otherwise included in
the Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or
403(b) pursuant to plans established by any Employer; provided, however, that
all such amounts will be included in compensation only to the extent that had
there been no such plan, the amount would have been payable in cash to the
Employee.   1.7   “Beneficiary” shall mean one or more persons, trusts, estates
or other entities, designated in accordance with Article 10, that are entitled
to receive benefits under this Plan upon the death of a Participant.   1.8  
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.   1.9   “Benefit Distribution
Date” shall mean the date upon which all or an objectively determinable portion
of a Participant’s vested benefits will become eligible for distribution. Except
as otherwise provided in the Plan, a Participant’s Benefit Distribution Date
shall be determined based on the earliest to occur of an event or scheduled date
set forth in Articles 4 through 9, as applicable.   1.10   “Board” shall mean
the board of directors of the Company.   1.11   “Bonus” shall mean any
compensation, in addition to Base Salary, earned by a Participant under any
Employer’s annual bonus and cash incentive plans.   1.12   “Change in Control”
shall mean the occurrence of a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of a corporation, as determined in accordance with this Section.      
In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in part (b)(ii) of this
Section, the applicable event must relate to the Company or the Employer of the
Participant, as identified by the Committee in

-2-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

    accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(2), or such other
corporation identified by the Committee in accordance with Treas. Reg.
§1.409A-3(i)(5)(ii)(A)(3).       In determining whether an event shall be
considered a “change in the ownership,” a “change in the effective control” or a
“change in the ownership of a substantial portion of the assets” of a
corporation, the following provisions shall apply:

  (a)   A “change in the ownership” of the applicable corporation shall occur on
the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of part (b) of this Section, and such person
or group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the ownership” of such corporation.     (b)   A “change in the
effective control” of the applicable corporation shall occur on either of the
following dates:

  (i)   The date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
such corporation possessing 30% or more of the total voting power of the stock
of such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more
of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or     (ii)   The date on
which a majority of the members of the applicable corporation’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such corporation’s
board of directors before the date of the appointment or election, as determined
in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). In determining whether the
event described in the preceding sentence has occurred, the applicable
corporation to which the event must relate shall only include a corporation
identified in accordance with Treas. Reg. §1.409A-3(i)(5)(ii) for which no other
corporation is a majority shareholder.

  (c)   A “change in the ownership of a substantial portion of the assets” of
the applicable corporation shall occur on the date on which any one person, or
more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the corporation that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the corporation immediately before such acquisition or

-3-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

      acquisitions, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii). A transfer of assets shall not be treated as a “change in
the ownership of a substantial portion of the assets” when such transfer is made
to an entity that is controlled by the shareholders of the transferor
corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii)(B).

1.13   “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.   1.14   “Committee” shall mean the committee described in
Article 13.   1.15   “Company” shall mean Celanese Corporation, a Delaware
corporation, and any successor to all or substantially all of the Company’s
assets or business.   1.16   “Company Contribution Amount” shall mean, for any
one Plan Year, the amount determined in accordance with Section 3.5.   1.17  
“Company Restoration Matching Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.6.   1.18   “Director” shall mean
any member of the board of directors of any Employer.   1.19   “Director Fees”
shall mean the annual fees payable in cash that are earned by a Director from
any Employer, including retainer fees and meetings fees, as compensation for
serving on the board of directors.   1.20   “Disability” or “Disabled” shall
mean that a Participant is either (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (b) by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participant’s Employer. For purposes of this Plan, a Participant shall be deemed
Disabled if determined to be totally disabled by the Social Security
Administration. A Participant shall also be deemed Disabled if determined to be
disabled in accordance with the applicable disability insurance program of such
Participant’s Employer, provided that the definition of “disability” applied
under such disability insurance program complies with the requirements of this
Section.   1.21   “Election Form” shall mean the form, which may be in
electronic format, established from time to time by the Committee that a
Participant completes, signs and returns to the Committee to make an election
under the Plan.   1.22   “Employee” shall mean a person who is an employee of an
Employer.   1.23   “Employer(s)” shall be defined as follows:

  (a)   Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.     (b)   For
the purpose of determining whether a Participant has experienced a Separation
from Service, the term “Employer” shall mean:

-4-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

  (i)   The entity for which the Participant performs services and with respect
to which the legally binding right to compensation deferred or contributed under
this Plan arises; and     (ii)   All other entities with which the entity
described above would be aggregated and treated as a single employer under Code
Section 414(b) (controlled group of corporations) and Code Section 414(c) (a
group of trades or businesses, whether or not incorporated, under common
control), as applicable. In order to identify the group of entities described in
the preceding sentence, the Committee shall use an ownership threshold of at
least 50% as a substitute for the 80% minimum ownership threshold that appears
in, and otherwise must be used when applying, the applicable provisions of
(A) Code Section 1563 for determining a controlled group of corporations under
Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2 for determining the trades
or businesses that are under common control under Code Section 414(c).

1.24   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.   1.25   “401(k) Plan” shall mean, with
respect to an Employer, a plan qualified under Code Section 401(a) that contains
a cash or deferral arrangement described in Code Section 401(k), adopted by the
Employer, as it may be amended from time to time, or any successor thereto.  
1.26   “Participant” shall mean any Employee or Director (a) who is selected to
participate in the Plan, (b) whose executed Plan Agreement, Election Form and
Beneficiary Designation Form are accepted by the Committee, and (c) whose Plan
Agreement has not terminated.   1.27   “Performance-Based Compensation” shall
mean compensation the entitlement to or amount of which is contingent on the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months, as
determined by the Committee in accordance with Treas. Reg. §1.409A-1(e).   1.28
  “Plan” shall mean the Celanese Corporation Deferred Compensation Plan, which
shall be evidenced by this instrument, as it may be amended from time to time,
and by any other documents that together with this instrument define a
Participant’s rights to amounts credited to his or her Account Balance.   1.29  
“Plan Agreement” shall mean a written agreement in the form prescribed by or
acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant. Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant. Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.   1.30   “Plan
Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.   1.31   “Restricted Stock
Unit Amount” shall mean, with respect to a Participant for any one Plan Year,
the amount of Restricted Stock Units deferred in accordance with this Plan,
calculated using the

-5-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

    closing price of Stock at the end of the business day closest to the date
such Restricted Stock Units would otherwise vest (and/or all restrictions on
such Restricted Stock Units would have lapsed), but for the election to defer.
In the event of a Participant’s Separation from Service, Disability, or death
prior to the end of a Plan Year, such year’s Restricted Stock Unit Amount shall
be the actual amount withheld prior to such event provided that if a
Participant’s deferral election applies to any Restricted Stock Units that vest
on or after such event, such Restricted Stock Unit Amount shall be withheld and
credited to the Participant’s Account Balance if necessary to comply with Code
Section 409A. The portion of a Participant’s Account Balance attributable to
Restricted Stock Unit Amounts, and the number of additional units credited to a
Participant’s Account Balance as a result of the deemed reinvestment of
dividends in accordance with this Plan, shall only be distributable in actual
shares of Stock.   1.32   “Restricted Stock Units” shall mean rights granted to
a Participant to receive shares of Stock, which (a) are awarded to the
Participant under, and are subject to the terms and conditions of, a Celanese
Corporation stock incentive plan or director compensation program, and (b) have
been designated as eligible for deferral under this Plan by the Committee.  
1.33   “Retirement,” “Retire(s)” or “Retired” shall mean with respect to a
Participant who is an Employee, a Separation from Service on or after the
attainment of age 55 with 5 Years of Service, and shall mean with respect to a
Participant who is a Director, a Separation from Service. If a Participant is
both an Employee and a Director and participates in the Plan in each capacity,
(a) the determination of whether the Participant qualifies for Retirement as an
Employee shall be made when the Participant experiences a Separation from
Service as an Employee and such determination shall only apply to the applicable
Account Balance established in accordance with Section 1.2 for amounts deferred
under the Plan as an Employee, and (b) the determination of whether the
Participant qualifies for Retirement as a Director shall be made at the time the
Participant experiences a Separation from Service as a Director and such
determination shall only apply to the applicable Account Balance established in
accordance with Section 1.2 for amounts deferred under the Plan as a Director.  
1.34   “Separation from Service” shall mean a termination of the services
provided by a Participant to his or her Employer, whether voluntarily or
involuntarily, other than by reason of death or Disability, as determined by the
Committee in accordance with Treas. Reg. §1.409A-1(h). For a Participant who
provides services to an Employer as an Employee, a Separation from Service shall
occur when such Participant has experienced a termination of employment with
such Employer. A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months). If a Participant is on
military leave, sick leave, or other bona fide leave of absence, the employment
relationship between the Participant and the Employer shall be treated as
continuing intact, provided that the period of such leave does not exceed
6 months, or if longer, so long as the Participant retains a right to

-6-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

    reemployment with the Employer under an applicable statute or by contract.
If the period of a military leave, sick leave, or other bona fide leave of
absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.       Notwithstanding the foregoing provisions, if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.   1.35   “Stock” shall mean Celanese Corporation Series A
common stock, $0.0001 par value, or any other equity securities of the Company
designated by the Committee.   1.36   “Trust” shall mean one or more trusts
established by the Company in accordance with Article 16.   1.37  
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.   1.38   “Years of Service” shall mean the total number of full
years in which a Participant has been employed by one or more Employers. For
purposes of this definition, a year of employment shall be a 365 day period (or
366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date. A partial year
of employment shall not be treated as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.   2.2   Enrollment and Eligibility
Requirements; Commencement of Participation.

  (a)   As a condition to participation, each Director or selected Employee
shall complete, execute and return to the Committee a Plan Agreement, an
Election Form and a Beneficiary Designation Form by the deadline(s) established
by the Committee in accordance with the applicable provisions of this Plan. In
addition, the Committee shall

-7-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

      establish from time to time such other enrollment requirements as it
determines, in its sole discretion, are necessary.     (b)   Each Director or
selected Employee who is eligible to participate in the Plan shall commence
participation in the Plan on the date that the Committee determines that the
Director or Employee has met all enrollment requirements set forth in this Plan
and required by the Committee, including returning all required documents to the
Committee within the specified time period.     (c)   If a Director or an
Employee fails to meet all requirements established by the Committee within the
period required, that Director or Employee shall not be eligible to participate
in the Plan during such Plan Year.

ARTICLE 3
Deferral Commitments/Restricted Stock Unit Amounts/Company Contribution Amounts/
Company Restoration Matching Amounts/Vesting/Crediting/Taxes
3.1 Maximum Deferral.

  (a)   Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus and/or Director
Fees up to the following maximum percentages for each deferral elected:

          Deferral   Maximum Percentage
Base Salary
    75 %
Bonus
    100 %
Director Fees
    100 %

  (b)   Restricted Stock Unit Amount. For each Plan Year, a Participant may
elect to defer, as his or her Restricted Stock Unit Amount, up to the following
maximum percentage of Restricted Stock Units:

          Deferral   Maximum Percentage  
Restricted Stock Units
    100 %

  (c)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, then to the extent
required by Section 3.2 and Code Section 409A and related Treasury Regulations,
the maximum amount of the Participant’s Base Salary, Bonus or Director Fees that
may be deferred by the Participant for the Plan Year shall be determined by
applying the percentages set forth in Section 3.1(a) to the portion of such
compensation attributable to services performed after the date that the
Participant’s deferral election is made.

-8-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

3.2   Timing of Deferral Elections; Effect of Election Form.

  (a)   General Timing Rule for Deferral Elections. Except as otherwise provided
in this Section 3.2, in order for a Participant to make a valid election to
defer Base Salary, Bonus and/or Director Fees, the Participant must submit an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than the December 31st preceding the Plan Year in which
such compensation will be earned; provided that for Annual Deferral Amounts
relating to certain compensation earned in the years ended December 31, 2007 and
December 31, 2008, the Committee may establish other deadlines in accordance
with the requirements of Code Section 409A and related Treasury Regulations.    
    Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with
Section 3.2(d) below.     (b)   Timing of Deferral Elections for Restricted
Stock Units. For an election to defer Restricted Stock Units to be valid, an
Election Form must be completed and signed by the Participant with respect to
such Restricted Stock Units by no later than (i) the end of the calendar year
preceding the Plan Year during which such Restricted Stock Units may be
initially granted to the Participant under the terms of the applicable Celanese
Corporation stock incentive plan or director compensation program, or (ii) such
other deadline established by the Committee in accordance with the requirements
of Code Section 409A and related Treasury Regulations, including, without
limitation, such other deadline(s) as may be applicable under this Section 3.2.
All such elections to defer Restricted Stock Units shall be deemed to be
modifications of the vesting terms of the Restricted Stock Units being deferred.
    (c)   Timing of Deferral Elections for Newly Eligible Plan Participants. A
Director or selected Employee who first becomes eligible to participate in the
Plan on or after the beginning of a Plan Year, as determined in accordance with
Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in
Treas. Reg. §1.409A-1(c)(2), may be permitted to make an election to defer the
portion of Base Salary, Bonus, Director Fees and/or Restricted Stock Units
attributable to services to be performed after such election, provided that the
Participant submits an Election Form on or before the deadline established by
the Committee, which in no event shall be later than 30 days after the
Participant first becomes eligible to participate in the Plan.         If a
deferral election made in accordance with this Section 3.2(c) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

-9-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

      Any deferral election made in accordance with this Section 3.2(c) shall
become irrevocable no later than the 30th day after the date the Director or
selected Employee becomes eligible to participate in the Plan.     (d)   Timing
of Deferral Elections for Performance-Based Compensation. Subject to the
limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than 6 months before the end
of the performance period.         In order for a Participant to be eligible to
make a deferral election for Performance-Based Compensation in accordance with
the deadline established pursuant to this Section 3.2(d), the Participant must
have performed services continuously from the later of (i) the beginning of the
performance period for such compensation, or (ii) the date upon which the
performance criteria for such compensation are established, through the date
upon which the Participant makes the deferral election for such compensation. In
no event shall a deferral election submitted under this Section 3.2(d) be
permitted to apply to any amount of Performance-Based Compensation that has
become readily ascertainable.     (e)   Timing Rule for Deferral of Compensation
Subject to Risk of Forfeiture. With respect to compensation (i) to which a
Participant has a legally binding right to payment in a subsequent year, and
(ii) that is subject to a forfeiture condition requiring the Participant’s
continued services for a period of at least 12 months from the date the
Participant obtains the legally binding right, the Committee may determine that
an irrevocable deferral election for such compensation may be made by timely
delivering an Election Form to the Committee in accordance with its rules and
procedures, no later than the 30th day after the Participant obtains the legally
binding right to the compensation, provided that the election is made at least
12 months in advance of the earliest date at which the forfeiture condition
could lapse, as determined in accordance with Treas. Reg. §1.409A-2(a)(5).      
  Any deferral election(s) made in accordance with this Section 3.2(e) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

3.3   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus and/or
Director Fees portion of the Annual Deferral Amount shall be withheld at the
time the Bonus or Director Fees are or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself. Annual
Deferral Amounts shall be credited to the Participant’s Annual Account for such
Plan Year at the time such amounts would otherwise have been paid to the
Participant. Annual Deferral Amounts shall be withheld by the Participant’s
Employer, which shall contribute such withheld amounts (less any required
withholding for employment taxes made pursuant to Section 3.9) to the Company.  
3.4   Restricted Stock Unit Amounts. Subject to any terms and conditions imposed
by the Committee, a Participant may elect to defer Restricted Stock Units under
the Plan, which amount

-10-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

    shall be for that Participant the Restricted Stock Unit Amount for that Plan
Year. Any Restricted Stock Units deferred shall, at the time the Restricted
Stock Units would otherwise vest (and/or all restrictions on such Restricted
Stock Units would have lapsed) under the terms of the applicable Celanese
Corporation stock incentive plan or director compensation program, but for the
election to defer, be reflected on the books of the Company as an unfunded,
unsecured promise to deliver to the Participant a specific number of actual
            shares of Stock in the future.   3.5   Company Contribution Amount.

  (a)   For each Plan Year, the Company may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.     (b)   For each
Plan Year, the Company, in its sole discretion, may, but is not required to,
credit any amount it desires to any Participant’s Annual Account under this
Plan, which amount shall be part of the Participant’s Company Contribution
Amount for that Plan Year. The amount so credited to a Participant may be
smaller or larger than the amount credited to any other Participant, and the
amount credited to any Participant for a Plan Year may be zero, even though one
or more other Participants receive a Company Contribution Amount for that Plan
Year. The Company Contribution Amount described in this Section 3.5(b), if any,
shall be credited to the Participant’s Annual Account for the applicable Plan
Year on a date or dates to be determined by the Committee.     (c)   If not
otherwise specified in the Participant’s employment or other agreement entered
into between the Participant and the Employer, the amount (or the method or
formula for determining the amount) of a Participant’s Company Contribution
Amount shall be set forth in writing in one or more documents, which shall be
deemed to be incorporated into this Plan in accordance with Section 1.28, no
later than the date on which such Company Contribution Amount is credited to the
applicable Annual Account of the Participant.

3.6   Company Restoration Matching Amount. For each Plan Year, the Committee, in
its sole discretion, may, but is not required to, credit to a Participant’s
Annual Account under this Plan an amount determined by the Committee to make up
for certain limits applicable to the 401(k) Plan or other qualified plan for
such Plan Year, as identified by the Committee, or for such other purposes as
determined by the Committee in its sole discretion, which amount shall be the
Participant’s Company Restoration Matching Amount for that Plan Year. The amount
so credited to a Participant under this Plan for any Plan Year (a) may be
smaller or larger than the amount credited to any other Participant, (b) may
differ from the amount credited to such Participant in the preceding Plan Year,
and (c) may be zero, even though one or more other Participants receive a
Company Restoration Matching Amount for that Plan Year. The Participant’s
Company Restoration Matching Amount, if any, shall be credited to the
Participant’s Annual Account for the applicable Plan Year on a date or dates to
be determined by the Committee. The amount (or the method or formula for
determining the amount) of a Participant’s Company Restoration Matching Amount
shall be set forth in writing in one or more documents, which shall be deemed to
be incorporated into this Plan in accordance with Section

-11-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

    1.28, no later than the date on which such Company Restoration Matching
Amount is credited to the applicable Annual Account of the Participant.

     3.7 Vesting.

  (a)   A Participant shall at all times be 100% vested in the portion of his or
her Account Balance attributable to Annual Deferral Amounts and Restricted Stock
Unit Amounts, plus amounts credited or debited on such amounts pursuant to
Section 3.8.     (b)   A Participant shall be vested in the portion of his or
her Account Balance attributable to any Company Contribution Amounts, plus
amounts credited or debited on such amounts pursuant to Section 3.8, in
accordance with the vesting schedule(s) set forth in his or her Plan Agreement,
employment agreement or any other agreement entered into between the Participant
and his or her Employer. If not addressed in any such agreement, a Participant
shall vest in each Company Contribution Amount on the anniversary of the date on
which such Company Contribution Amount was credited to the Participant’s Account
Balance, in accordance with the following schedule; provided, however, that the
Participant must be in the service of the Company on such anniversary to receive
vesting credit:

          Time Elapsed Following Crediting of Company Contribution Amount  
Vested Percentage
Less than 1 year
    0 %
1 year or more, but less than 2 years
    33 %
2 years or more, but less than 3 years
    67 %
3 years or more
    100 %

      A new vesting schedule shall apply to each Company Contribution Amount
credited to the Participant’s Account Balance.     (c)   A Participant shall be
vested in the portion of his or her Account Balance attributable to any Company
Restoration Matching Amounts, plus amounts credited or debited on such amounts
pursuant to Section 3.8, only to the extent that the Participant would be vested
in such amounts under the provisions of the 401(k) Plan, as determined by the
Committee in its sole discretion.     (d)   Notwithstanding anything to the
contrary contained in this Section 3.7, in the event of a Change in Control, or
upon a Participant’s Disability, Separation from Service on or after qualifying
for Retirement, or death prior to Separation from Service, any amounts that are
not vested in accordance with Sections 3.7(b) or 3.7(c) above, shall immediately
become 100% vested.     (e)   Notwithstanding subsection 3.7(d) above, the
vesting schedules described in Sections 3.7(b) or 3.7(c) above shall not be
accelerated upon a Change in Control to the extent that the Committee determines
that such acceleration would cause the deduction limitations of Section 280G of
the Code to become effective. In the event of such a determination, the
Participant may request independent verification of the Committee’s calculations
with respect to the application of Section 280G. In such case, the Committee
must provide to the Participant within 90 days of such a request an opinion from
a nationally recognized

-12-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

      accounting firm selected by the Participant (the “Accounting Firm”). The
opinion shall state the Accounting Firm’s opinion that any limitation in the
vested percentage hereunder is necessary to avoid the limits of Section 280G and
contain supporting calculations. The cost of such opinion shall be paid for by
the Company.     (f)   Section 3.7(e) shall not prevent the acceleration of the
vesting schedules described in Sections 3.7(b) and 3.7(c) if such Participant is
entitled to a “gross-up” payment, to eliminate the effect of the Code section
4999 excise tax, pursuant to his or her employment agreement or other agreement
entered into between such Participant and the Employer.

3.8   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

  (a)   Measurement Funds. Subject to the restrictions found in Section 3.8(c)
below, the Participant may elect one or more of the measurement funds selected
by the Committee, in its sole discretion, which are based on certain mutual
funds (the “Measurement Funds”), for the purpose of crediting or debiting
additional amounts to his or her Account Balance. The Committee may, but is not
required to, maintain a Participant’s Account Balance in accordance with such
Participant’s Measurement Fund elections. As necessary, the Committee may, in
its sole discretion, discontinue, substitute or add a Measurement Fund. Each
such action will take effect as of the first day of the first calendar quarter
that begins at least 30 days after the day on which the Committee gives
Participants advance written notice of such change.     (b)   Election of
Measurement Funds. Subject to the restrictions found in Section 3.8(c) below, a
Participant, in connection with his or her initial deferral election in
accordance with Section 3.2 above, shall elect, on the Election Form, one or
more Measurement Fund(s) (as described in Section 3.8(a) above) to be used to
determine the amounts to be credited or debited to his or her Account Balance.
If a Participant does not elect any of the Measurement Funds as described in the
previous sentence, the Participant’s Account Balance shall automatically be
allocated into the lowest-risk Measurement Fund, as determined by the Committee,
in its sole discretion. Subject to the restrictions found in Section 3.8(c)
below, the Participant may (but is not required to) elect, by submitting an
Election Form to the Committee that is accepted by the Committee, to add or
delete one or more Measurement Fund(s) to be used to determine the amounts to be
credited or debited to his or her Account Balance, or to change the portion of
his or her Account Balance allocated to each previously or newly elected
Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence. Notwithstanding
the foregoing, the Committee, in its sole discretion, may impose limitations on
the frequency with which one or more of the Measurement Funds elected in
accordance with this Section 3.8(b) may be added or deleted by such Participant;
furthermore, the Committee, in its sole discretion, may impose limitations on
the frequency with which the Participant

-13-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

      may change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund.     (c)   Celanese Corporation
Stock Unit Fund.

  (i)   A Participant’s Restricted Stock Unit Amounts will be automatically and
irrevocably allocated to the Celanese Corporation Stock Unit Fund Measurement
Fund. Participants may not select any other Measurement Fund to be used to
determine the amounts to be credited or debited to the portion of their Account
Balance attributable to Restricted Stock Unit Amounts. Such unit amounts
allocated to the Celanese Corporation Stock Unit Fund shall only be
distributable in actual shares of Stock. All shares so distributed shall be
deemed issued under the 2004 Equity Plan.     (ii)   Subject to the discretion
of the Plan Committee, the non-Restricted Stock Unit portion of a Participant’s
Account Balance may be allocated in and out of the Celanese Corporation Stock
Unit Fund Measurement Fund in accordance with the rules determined by the Plan
Committee from time to time. Distributions from this fund will be paid in cash.
    (iii)   Any cash dividends that would have been payable on the Stock
credited to a Participant’s Account Balance shall be credited to the
Participant’s Account Balance in the form of additional shares of Stock and
shall automatically and irrevocably be deemed to be re-invested in the Celanese
Corporation Stock Unit Fund until such amounts are distributed to the
Participant, in the case of Restricted Stock Units, or reallocated out of the
fund, in the case of the other portion of the Participant’s Account Balance. The
Participant shall be entitled to be credited with dividend equivalents,
calculated as follows: on each date that a cash dividend is paid by the Company,
the Participant shall be credited with an additional number of shares of Stock
equal to the number of Shares (whole or fractional) using the closing price of
the Stock on such date with the aggregate dollar amount of the cash dividend
that would have been paid.     (iv)   The number of shares of Stock credited to
the Participant’s Account Balance may be adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of Participants’ rights with
respect to the portion of his or her Account Balance allocated to the Celanese
Corporation Stock Unit Fund in the event of any reorganization,
reclassification, stock split, or other unusual corporate transaction or event
which affects the value of the Stock, provided that any such adjustment shall be
made taking into account any crediting of shares of Stock to the Participant
under Section 3.8.     (v)   For purposes of this Section 3.8(c), the closing
price of the Stock shall be determined by the Committee in its sole discretion.

  (d)   Proportionate Allocation. In making any election described in Section
3.8(b) above, the Participant shall specify on the Election Form, in increments
of one percent (1%), the percentage of his or her Account Balance or Measurement
Fund, as applicable, to be allocated/reallocated.

-14-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

  (e)   Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.     (f)   No Actual
Investment. Notwithstanding any other provision of this Plan that may be
interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.

3.9   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary and/or Bonus that is
not being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Committee may reduce the Annual Deferral Amount for FICA taxes
pursuant to Treas. Reg. § 1.409A-3(j)(4)(vi) in order to comply with this
Section 3.9.     (b)   Company Restoration Matching Amounts and Company
Contribution Amounts. When a Participant becomes vested in a portion of his or
her Account Balance attributable to any Company Restoration Matching Amounts
and/or Company Contribution Amounts, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary and/or Bonus that is
not deferred, in a manner determined by the Employer(s), the Participant’s share
of FICA and other employment taxes on such amounts. If necessary, the Committee
may reduce the vested portion of the Participant’s Company Restoration Matching
Amount or Company Contribution Amount, as applicable, for FICA taxes pursuant to
Treas. Reg. § 1.409A-3(j)(4)(vi) in order to comply with this Section 3.9.    
(c)   Restricted Stock Unit Amounts. For each Plan Year in which a Restricted
Stock Unit Amount is being first withheld from an Employee Participant, the
Participant’s Employer(s) shall withhold from that portion of the Participant’s
compensation that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Restricted Stock Unit Amount. If necessary, the Committee may reduce the
Restricted Stock Unit Amount for FICA taxes pursuant to Treas. Reg. §
1.409A-3(j)(4)(vi) in order to comply with this Section 3.9.

-15-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

  (d)   Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments made to a Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies

4.1   Scheduled Distributions. In connection with each election to defer an
Annual Deferral Amount and/or Restricted Stock Unit Amount, a Participant may
elect to receive from the Company all or a portion of such Annual Deferral
Amount and/or Restricted Stock Unit Amount, plus amounts credited or debited on
that amount pursuant to Section 3.8, in the form of a lump sum payment,
calculated as of the close of business on or around the Benefit Distribution
Date designated by the Participant in accordance with this Section (a “Scheduled
Distribution”). The Benefit Distribution Date for the amount subject to a
Scheduled Distribution election shall be the first day of any Plan Year
designated by the Participant, which may be no sooner than 2 Plan Years after
the end of the Plan Year to which the Participant’s deferral election relates,
unless otherwise provided on an Election Form approved by the Committee.      
Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a 60 day period commencing
immediately after the Benefit Distribution Date. By way of example, if a
Scheduled Distribution is elected for the Annual Deferral Amount that is earned
in the Plan Year commencing January 1, 2008, the earliest Benefit Distribution
Date that may be designated by a Participant would be January 1, 2011, and the
Scheduled Distribution would be paid out during the 60 day period commencing
immediately after such Benefit Distribution Date.   4.2   Postponing Scheduled
Distributions. A Participant may make a one-time election to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a 60 day period commencing immediately after an allowable alternative
Benefit Distribution Date designated in accordance with this Section 4.2. In
order to make such an election, the Participant must submit an Election Form to
the Committee in accordance with the following criteria:

  (a)   The election of the new Benefit Distribution Date shall have no effect
until at least 12 months after the date on which the election is made;     (b)  
The new Benefit Distribution Date selected by the Participant for such Scheduled
Distribution must be the first day of a Plan Year that is no sooner than 5 years
after the previously designated Benefit Distribution Date; and     (c)   The
election must be made at least 12 months prior to the Participant’s previously
designated Benefit Distribution Date for such Scheduled Distribution.        
For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12

-16-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

      months prior to the Participant’s previously designated Benefit
Distribution Date for such Scheduled Distribution.     4.3   Other Benefits Take
Precedence Over Scheduled Distributions. Should an event occur prior to any
Benefit Distribution Date designated for a Scheduled Distribution that would
trigger a benefit under Section 4.4 or Articles 5 through 9, as applicable, all
amounts subject to a Scheduled Distribution election shall be paid in accordance
with the other applicable provisions of the Plan and not in accordance with
Section 4.1 or 4.2.     4.4   Unforeseeable Emergencies.

  (a)   If a Participant experiences an Unforeseeable Emergency prior to the
occurrence of a distribution event described in Section 4.1 or 4.2 or in
Articles 5 through 9, as applicable, the Participant may petition the Committee
to receive a partial or full payout from the Plan. The payout, if any, from the
Plan shall not exceed the lesser of (i) the Participant’s vested Account
Balance, calculated as of the close of business on or around the Benefit
Distribution Date for such payout, as determined by the Committee in accordance
with provisions set forth below, or (ii) the amount necessary to satisfy the
Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or local
income taxes or penalties reasonably anticipated as a result of the
distribution. A Participant shall not be eligible to receive a payout from the
Plan to the extent that the Unforeseeable Emergency is or may be relieved
(A) through reimbursement or compensation by insurance or otherwise, (B) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (C) by cessation of
deferrals under this Plan.         If the Committee, in its sole discretion,
approves a Participant’s petition for payout from the Plan, the Participant’s
Benefit Distribution Date for such payout shall be the date on which such
Committee approval occurs and such payout shall be distributed to the
Participant in a lump sum no later than 60 days after such Benefit Distribution
Date. In addition, in the event of such approval the Participant’s outstanding
deferral elections under the Plan shall be cancelled.     (b)   A Participant’s
deferral elections under this Plan shall also be cancelled to the extent the
Committee determines that such action is required for the Participant to obtain
a hardship distribution from an Employer’s 401(k) Plan pursuant to Treas. Reg.
§1.401(k)-1(d)(3).

ARTICLE 5
Change in Control Benefit

5.1   Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall have an opportunity to
irrevocably elect to receive his or her Account Balance from the Company in the
form of a lump sum payment in the event that a Change in Control occurs prior to
the Participant’s Separation from Service, Disability or death (the “Change in
Control Benefit”). The Benefit Distribution Date for the Change in Control
Benefit, if any, shall be the date on which the Change in Control occurs.

-17-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

    If a Participant elects not to receive a Change in Control Benefit, or fails
to make an election in connection with his or her commencement of participation
in the Plan, the Participant’s Account Balance shall be paid in accordance with
the other applicable provisions of the Plan.   5.2   Payment of Change in
Control Benefit. The Change in Control Benefit, if any, shall be calculated as
of the close of business on or around the Participant’s Benefit Distribution
Date, as determined by the Committee, and paid to the Participant no later than
60 days after the Participant’s Benefit Distribution Date.

ARTICLE 6
Retirement Benefit

6.1   Retirement Benefit. If a Participant experiences a Separation from Service
that qualifies as a Retirement, the Participant shall be eligible to receive his
or her vested Account Balance in either a lump sum or annual installment
payments, as elected by the Participant in accordance with Section 6.2 (the
“Retirement Benefit”).       A Participant’s Retirement Benefit shall be
calculated as of the close of business on or around the applicable Benefit
Distribution Date for such benefit, which shall be:

  (a)   the first day after the end of the 6-month period immediately following
the date on which the Participant experiences such Separation from Service, if
the Participant initially elected to receive the Retirement Benefit in a lump
sum; and     (b)   the later of (i) the first day after the end of the 6-month
period immediately following the date on which the Participant experiences such
Separation from Service or (ii) the January 1 following the date on which the
Participant experiences such Separation from Service, if the Participant
initially elected to receive the Retirement Benefit in annual installment
payments;     (c)   provided, however, if a Participant changes the form of
distribution for the Retirement Benefit in accordance with Section 6.2(b), the
Benefit Distribution Date for the Retirement Benefit shall be determined in
accordance with Section 6.2(b).

6.2   Payment of Retirement Benefit.

  (a)   A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Retirement Benefit in a lump sum or pursuant to an Annual Installment Method of
up to 15 years. If a Participant does not make any election with respect to the
payment of the Retirement Benefit, then such Participant shall be deemed to have
elected to receive the Retirement Benefit as a lump sum.     (b)   A Participant
may make one election to change the form of payment for the Retirement Benefit
by submitting an Election Form to the Committee in accordance with the following
criteria:

  (i)   The election shall not take effect until at least 12 months after the
date on which the election is made;

-18-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

  (ii)   The new Benefit Distribution Date for the Participant’s Retirement
Benefit shall be 5 years after the Benefit Distribution Date that would
otherwise have been applicable to such benefit; and     (iii)   The election
must be made at least 12 months prior to the Benefit Distribution Date that
would otherwise have been applicable to the Participant’s Retirement Benefit.  
      For purposes of applying the provisions of this Section 6.2(b), a
Participant’s election to change the form of payment for the Retirement Benefit
shall not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to the Participant’s Retirement Benefit. Subject to the
requirements of this Section 6.2(b), the Election Form most recently accepted by
the Committee that has become effective shall govern the form of payout of the
Participant’s Retirement Benefit.

  (c)   The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Participant’s Benefit Distribution
Date. Remaining installments, if any, shall be paid no later than 60 days after
each anniversary of the Participant’s Benefit Distribution Date.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. If a Participant experiences a Separation from
Service that does not qualify as a Retirement, the Participant shall receive his
or her vested Account Balance in the form of a lump sum payment (the
“Termination Benefit”). A Participant’s Termination Benefit shall be calculated
as of the close of business on or around the Benefit Distribution Date for such
benefit, which shall be the first day after the end of the 6-month period
immediately following the date on which the Participant experiences such
Separation from Service.   7.2   Payment of Termination Benefit. The Termination
Benefit shall be paid to the Participant no later than 60 days after the
Participant’s Benefit Distribution Date.

ARTICLE 8
Disability Benefit

8.1   Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles 5 through 7, as
applicable, the Participant shall receive his or her Account Balance in the form
of a lump sum payment (the “Disability Benefit”). The Disability Benefit shall
be calculated as of the close of business on or around the Participant’s Benefit
Distribution Date for such benefit, which shall be the date on which the
Committee is able to determine that the Participant is Disabled.

-19-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

8.2   Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.

ARTICLE 9
Death Benefit

9.1   Death Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her Account Balance, the Participant’s Beneficiary(ies)
shall receive the Participant’s unpaid Account Balance in a lump sum payment
(the “Death Benefit”). The Death Benefit shall be calculated as of the close of
business on or around the Benefit Distribution Date for such benefit, which
shall be the date on which the Committee is provided with proof that is
satisfactory to the Committee of the Participant’s death.   9.2   Payment of
Death Benefit. The Death Benefit shall be paid to the Participant’s
Beneficiary(ies) no later than 60 days after the Participant’s Benefit
Distribution Date.

ARTICLE 10
Beneficiary Designation

10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.   10.2   Beneficiary Designation; Change;
Spousal Consent. A Participant shall designate his or her Beneficiary by
completing and signing the Beneficiary Designation Form, and returning it to the
Committee or its designated agent. A Participant shall have the right to change
a Beneficiary by completing, signing and otherwise complying with the terms of
the Beneficiary Designation Form and the Committee’s rules and procedures, as in
effect from time to time. If the Participant names someone other than his or her
spouse as a Beneficiary, the Committee may, in its sole discretion, determine
that spousal consent is required to be provided in a form designated by the
Committee, executed by such Participant’s spouse and returned to the Committee.
Upon the acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.   10.3  
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.   10.4   No Beneficiary Designation. If a Participant fails to
designate a Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if
all designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

-20-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

10.5   Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.   10.6   Discharge of Obligations. The payment of benefits under
the Plan to a Beneficiary shall fully and completely discharge all Employers and
the Committee from all further obligations under this Plan with respect to the
Participant, and that Participant’s Plan Agreement shall terminate upon such
full payment of benefits.

ARTICLE 11
Leave of Absence

11.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, (a) the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and (b) the Annual Deferral Amount shall
continue to be withheld during such paid leave of absence in accordance with
Section 3.2.   11.2   Unpaid Leave of Absence. If a Participant is authorized by
the Participant’s Employer to take an unpaid leave of absence from the
employment of the Employer for any reason, and such leave of absence does not
constitute a Separation from Service, such Participant shall continue to be
eligible for the benefits provided under the Plan. During the unpaid leave of
absence, the Participant shall not be allowed to make any additional deferral
elections. However, if the Participant returns to employment, the Participant
may elect to defer an Annual Deferral Amount and/or Restricted Stock Unit Amount
for the Plan Year following his or her return to employment and for every Plan
Year thereafter while a Participant in the Plan, provided such deferral
elections are otherwise allowed and an Election Form is delivered to and
accepted by the Committee for each such election in accordance with Section 3.2
above.

ARTICLE 12
Termination of Plan, Amendment or Modification

12.1   Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to terminate the
Plan with respect to all of its Participants. In the event of a Plan termination
no new deferral elections shall be permitted for the affected Participants and
such Participants shall no longer be eligible to receive new company
contributions. However, after the Plan termination the Account Balances of such
Participants shall continue to be credited with Annual Deferral Amounts and
Restricted Stock Unit Amounts attributable to any deferral election that was in
effect prior to the Plan termination to the extent deemed necessary to comply
with Code Section 409A and related Treasury Regulations, and additional amounts
shall continue to credited or debited to such Participants’ Account Balances
pursuant to Section 3.8. The Measurement Funds available to Participants
following the termination of the Plan shall be comparable in number and type to
those Measurement Funds available to Participants in the Plan Year

-21-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

    preceding the Plan Year in which the Plan termination is effective. In
addition, following a Plan termination, Participant Account Balances shall
remain in the Plan and shall not be distributed until such amounts become
eligible for distribution in accordance with the other applicable provisions of
the Plan. Notwithstanding the preceding sentence, to the extent permitted by
Treas. Reg. §1.409A-3(j)(4)(ix), the Company may provide that upon termination
of the Plan by any Employer, all Account Balances of the Participants shall be
distributed, subject to and in accordance with any rules established by the
Company deemed necessary to comply with the applicable requirements and
limitations of Treas. Reg. §1.409A-3(j)(4)(ix).   12.2   Amendment. The Company
may, at any time, amend or modify the Plan in whole or in part with respect to
any Employer. Notwithstanding the foregoing but subject to the immediately
following sentence, (a) no amendment or modification shall be effective to
decrease the value of a Participant’s vested Account Balance in existence at the
time the amendment or modification is made, and (b) no amendment or modification
of this Section 12.2 or Section 13.2 of the Plan shall be effective. In the
event any provision of the Plan would cause the Plan to fail to satisfy Code
Section 409A or the related Treasury guidance or Regulations, such provision
shall have no force and effect until amended by the Company to comply with such
requirements (which amendment may be retroactive to the extent permitted by Code
Section 409A or the related Treasury guidance or Regulations and may be made by
the Company without the consent of the affected Participants).   12.3   Plan
Agreement. Despite the provisions of Sections 12.1, if a Participant’s Plan
Agreement contains benefits or limitations that are not in this Plan document,
the Company may only amend or terminate such benefits or limitations with the
written consent of the Participant.   12.4   Effect of Payment. The full payment
of the Participant’s vested Account Balance in accordance with the applicable
provisions of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan, and the
Participant’s Plan Agreement shall terminate.

ARTICLE 13
Administration

13.1   Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (b) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.   13.2   Administration Upon Change In Control.
Within 120 days following a Change in Control, the individuals who comprised the
Committee immediately prior to the Change in Control (whether or not such
individuals are members of the Committee following the Change in Control) may,
by written consent of the majority of such individuals, appoint an independent
third party

-22-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

    administrator (the “Administrator”) to perform any or all of the Committee’s
duties described in Section 13.1 above, including without limitation, the power
to determine any questions arising in connection with the administration or
interpretation of the Plan, and the power to make benefit entitlement
determinations. Upon and after the effective date of such appointment, (a) the
Company must pay all reasonable administrative expenses and fees of the
Administrator, and (b) the Administrator may only be terminated with the written
consent of the majority of Participants with an Account Balance in the Plan as
of the date of such proposed termination.   13.3   Agents. In the administration
of this Plan, the Committee or the Administrator, as applicable, may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel.   13.4   Binding Effect of Decisions. The
decision or action of the Committee or Administrator, as applicable, with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.   13.5   Indemnity of Committee. All Employers
shall indemnify and hold harmless the members of the Committee, any Employee to
whom the duties of the Committee may be delegated, and the Administrator against
any and all claims, losses, damages, expenses or liabilities arising from any
action or failure to act with respect to this Plan, except in the case of
willful misconduct by the Committee, any of its members, any such Employee or
the Administrator.   13.6   Employer Information. To enable the Committee and/or
Administrator to perform its functions, the Company and each Employer shall
supply full and timely information to the Committee and/or Administrator, as the
case may be, on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the
compensation of its Participants, the date and circumstances of the Separation
from Service, Disability or death of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

ARTICLE 14
Other Benefits and Agreements

14.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 15
Claims Procedures

15.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such

-23-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

    Claimant from the Plan. If such a claim relates to the contents of a notice
received by the Claimant, the claim must be made within 60 days after such
notice was received by the Claimant. All other claims must be made within
180 days of the date on which the event that caused the claim to arise occurred.
The claim must state with particularity the determination desired by the
Claimant.   15.2   Notification of Decision. The Committee shall consider a
Claimant’s claim within a reasonable time, but no later than 90 days after
receiving the claim. If the Committee determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 90 day period. In no event shall such extension exceed a period of
90 days from the end of the initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Committee expects to render the benefit determination. The Committee shall
notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 15.3 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

15.3   Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;     (b)   may submit
written comments or other documents; and/or     (c)   may request a hearing,
which the Committee, in its sole discretion, may grant.

15.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the

-24-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

    Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (d)   a statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

15.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 16
Trust

16.1   Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which the Company and each Employer may, in their discretion,
contribute cash or other property, including securities issued by the Company,
to provide for the benefit payments under the Plan (the “Trust”).   16.2  
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.   16.3   Distributions From the Trust.
The Company’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Company’s obligations under this Plan.

ARTICLE 17
Miscellaneous

17.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and

-25-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

    401(a)(1). The Plan shall be administered and interpreted (a) to the extent
possible in a manner consistent with the intent described in the preceding
sentence, and (b) in accordance with Code Section 409A and related Treasury
guidance and Regulations.   17.2   Unsecured General Creditor. Participants and
their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of the Company
or any Employer. For purposes of the payment of benefits under this Plan, any
and all of the Company’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Company. The Company’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.   17.3   Employer’s Liability. The Company’s liability for the payment
of benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Company and a Participant. The Company shall have no obligation
to a Participant under the Plan except as expressly provided in the Plan and his
or her Plan Agreement. Employers under the Plan shall have no obligations to pay
any amounts under the Plan.   17.4   Nonassignability. Neither a Participant nor
any other person shall have any right to commute, sell, assign, transfer,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate,
alienate or convey in advance of actual receipt, the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be, unassignable and non-transferable. No part of the amounts
payable shall, prior to actual payment, be subject to seizure, attachment,
garnishment or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, be transferable
by operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.   17.5   Not a Contract of Employment. The
terms and conditions of this Plan shall not be deemed to constitute a contract
of employment between the Company or any Employer and the Participant. Such
employment is hereby acknowledged to be an “at will” employment relationship
that can be terminated at any time for any reason, or no reason, with or without
cause, and with or without notice, unless expressly provided in a written
employment agreement. Nothing in this Plan shall be deemed to give a Participant
the right to be retained in the service of any Employer, either as an Employee
or a Director, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.   17.6   Furnishing Information. A
Participant or his or her Beneficiary will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.   17.7  
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.   17.8   Captions.
The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

-26-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

17.9   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Delaware without regard to its conflicts of laws principles.   17.10   Notice.
Any notice or filing required or permitted to be given to the Committee under
this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Celanese Corporation
Attn: General Counsel
1601 West Lyndon B. Johnson Freeway
Dallas, Texas 75234

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   17.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.  
17.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.   17.13   Validity. In case any
provision of this Plan shall be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Plan shall be construed and enforced as if such illegal or invalid provision had
never been inserted herein.   17.14   Incompetent. If the Committee determines
in its discretion that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Committee may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.   17.15   Domestic Relations Orders.
Notwithstanding Section 17.4, if necessary to comply with a domestic relations
order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have the right to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse. Such
amount shall be distributed in a lump sum no later than 60 days after the
Committee approves such domestic relations order.

-27-



--------------------------------------------------------------------------------



 



Celanese Corporation
Deferred Compensation Plan
Master Plan Document

17.16   Distribution in the Event of Income Inclusion Under Code Section 409A.
If any portion of a Participant’s Account Balance under this Plan is required to
be included in income by the Participant prior to receipt due to a failure of
this Plan to comply with the requirements of Code Section 409A and related
Treasury Regulations, the Committee may determine that such Participant shall
receive a distribution from the Plan in an amount equal to the lesser of (a) the
portion of his or her Account Balance required to be included in income as a
result of the failure of the Plan to comply with the requirements of Code
Section 409A and related Treasury Regulations, or (b) the unpaid vested Account
Balance.   17.17   Deduction Limitation on Benefit Payments. If an Employer
reasonably anticipates that the Employer’s deduction with respect to any
distribution from this Plan would be limited or eliminated by application of
Code Section 162(m), then to the extent permitted by Treas. Reg.
§1.409A-2(b)(7)(i), payment shall be delayed as deemed necessary to ensure that
the entire amount of any distribution from this Plan is deductible. Any amounts
for which distribution is delayed pursuant to this Section shall continue to be
credited/debited with additional amounts in accordance with Section 3.8. The
delayed amounts (and any amounts credited thereon) shall be distributed to the
Participant (or his or her Beneficiary in the event of the Participant’s death)
at the earliest date the Employer reasonably anticipates that the deduction of
the payment of the amount will not be limited or eliminated by application of
Code Section 162(m). To the extent deemed necessary to comply with Treas. Reg.
§1.409A-3(i)(2), in the event that such date is determined to be after a
Participant’s Separation from Service the delayed payment shall not be made
before the end of the six-month period following such Participant’s Separation
from Service.       IN WITNESS WHEREOF, the Company has signed this Plan
document as of December 7, 2007.

“Company”
Celanese Corporation,
a Delaware corporation
By: Kevin J. Rogan
Title: Senior Vice President, Human Resources

-28-